Citation Nr: 1529113	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  05-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2003, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 19, 2008, for the award of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) at the housebound rate prior to May 19, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions dated in September 2010 and February 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  On August 10, 2001, VA received the Veteran's claim of entitlement to service connection for PTSD. In a December 2001 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  

2.  On November 6, 2002, the Veteran submitted a statement seeking to reopen his PTSD claim and new and material evidence in the form of VA treatment records at a specific VA facility and with specific dates of treatment dating from September 2001 to June 2002.

3.  In a March 2003 decision, the RO assigned a 50 percent rating for PTSD effective from November 6, 2002.  The RO notified the Veteran of this decision in March 2003 and he did not perfect an appeal. 

4.  In December 2003, the RO received a statement from the Veteran seeking an increased rating for his PTSD. 

5.  In a January 10, 2002, mental health treatment note, the evidence first shows that it is factually ascertainable that PTSD was manifested by a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

6. Prior to January 10, 2002, the evidence of record shows that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

7.  A February 2012 Board decision awarded TDIU with an effective date of May 19, 2008, and the appeal of this decision was withdrawn by the Veteran; thus, this decision is final. 

8.  A June 2005 claim for TDIU was denied by an August 2005 rating decision and not appealed; a March 2007 claim for TDIU was denied by a May 2008 rating decision and not appealed.  

9.  A private Vocational Assessment received June 2010 was the first correspondence or evidence relevant to the Veteran's entitlement to TDIU received by the RO after it mailed the May 2008 rating decision to the Veteran. 

10.  For the period from March 29, 2007, through June 30, 2007, the Veteran's service-connected coronary artery disease was rated at 100 percent disabling and his service-connected PTSD was rated 70 percent disabling.


CONCLUSIONS OF LAW

1.  An effective date of January 10, 2002, for the award of a 70 percent rating for PTSD is warranted.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.156(b), 3.400, 4.130 (2014). 

2.  An effective date prior to May 19, 2008, for the award of TDIU is not warranted.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).

3.  The criteria for SMC at the housebound rate, effective March 29, 2007, through June 30, 2007, have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran's claims for SMC, TDIU and a 70 percent rating were granted in the rating decisions on appeal.  He then appealed the downstream issues of the effective dates that had been assigned.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the aforementioned law with regard to these issues.

The record also reflects that all pertinent available evidence has been obtained as to these claims.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The claims turn on when VA received claims, when evidence was received following rating decisions, and what that evidence shows.  Thus, any additional medical records are not relevant to these issues.  As the record contains sufficient evidence on which to decide these claims, further development is not warranted and VA has complied with its duty to assist the Veteran for these claims.

Accordingly, the Board will address the merits of these claims.

Laws and Regulations

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2). 

However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2014). 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 .

38 C.F.R. § 3.157(b)(2) , specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes. 

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits. In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that a communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

PTSD

The Veteran seeks an effective date earlier than February 24, 2003, for the award of a 70 percent evaluation for service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

According to 38 C.F.R. § 4.126(a) , a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 

The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

A 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 50 percent disability rating is warranted, under 38 C.F.R. § 4.130, Diagnostic Code 9411, if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-, and long-, term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Here, the date of receipt of the increased rating claim, as determined by the RO, is December 2003.  The RO found that it was factually ascertainable that the Veteran's service-connected PTSD met the criteria for a 70 percent rating from February 24, 2003, the date of a VA examination within the year prior to receipt of the claim for an increased rating.  

However, review of the record reveals that within one year of the December 2001 notice of the rating decision that awarded service connection for PTSD and assigned a 30 percent disability rating thereto, on November 6, 2002, the Veteran submitted a written statement seeking to reopen the evaluation of his PTSD and specifically identifying the location and  dates of VA treatment records relating to his treatment for PTSD. While a statement alone seeking an increase without specific identification of VA treatment records would not constitute new and material evidence, in this situation, where the Veteran specifically identified VA treatment records pertinent to his PTSD evaluation, and those records are in the constructive possession of the VA, this constitute new and material evidence for section 3.156(b) purposes. See Voracek v. Nicholson, 421 F.3d 1299, 1304-05 (Fed. Cir 2009) (new and material evidence must relate to the condition addressed during the pendency of the original claim or to any other unestablished fact necessary to substantiate the original claim, a mere general statement of worsening does not meet this criteria). See also Bell v. Derwinski, 2 Vet.App. 611, 612 (1992) (Where documents proffered by an appellant are within the control of the Secretary of Veterans Affairs and could reasonably be expected to be a part of the record before the Secretary and the Board of Veterans' Appeals, such documents are, in contemplation of the law, before the Secretary and the Board). Accordingly, August 10, 2001, claim filed by the Veteran for service connection for PTSD was still pending, as the December 2001 rating decision was not final. 

Based on this determination, the Board must look at the evidence of record to determine the appropriate evaluation of the Veteran's PTSD for the entire appeal period.  Reviewing the medical evidence, the Board finds that the record supports an award of a 70 percent evaluation for PTSD as of January 10, 2002. On this date the Veteran was seen at the VA mental health clinic, and was noted to have a terrible mood, paranoid delusions, feeling that people were controlling his thoughts and out to hurt him, hearing steps when no one was around and hearing things moving, having visual hallucinations of his mother. He was diagnosed with severe PTSD with psychotic symptoms and assigned a GAF score of 50. 

The only VA treatment record prior to the January 10, 2002, record does not show that level of severity for his PTSD symptoms as demonstrated in January 2002. He was seen August 2001 and noted to have problems with nightmares, waking up winging his arms and yelling, suicidal thoughts but no clear plans, frequent crying spells, and thoughts of just leaving home and, in essence running away.  He was diagnosed with severe depression/PTSD.  In December 2001 he underwent a VA psychiatric examination. The examiner noted that his thought processes and content were within normal limits, he did not have delusions or hallucinations at that time, his eye contact was good, he had occasional suicidal thoughts and ideations, but denied homicidal thought, ideation, plan or intent. He was able to maintain minimal personal hygiene and other basic activities of daily living. He was fully oriented and had intact long term memory. Short term memory was slow, and his mood was depressed. His impulse control was within normal limits and he had a chronic sleep impairment. He reported frequent intrusive thoughts, frequent flashbacks, a tendency to isolate himself, avoidance of crowds, exaggerate startle response, difficulty trusting others, emotional isolation, depression and loss of interest in activities, as well as survivor guilt. He was diagnosed with moderate, chronic PTSD with moderate social and occupational impairment, and assigned a GAF of 60. 

As stated above, the Board finds that the evidence demonstrates that on January 10, 2002, the Veteran met the requirements for a minimum 70 percent rating under 38 C.F.R. § 4.130 because it is factually ascertainable at that time that service-connected PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As noted above, the pertinent regulations indicate that the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, an effective date of January 10, 2002, is warranted for the 70 percent rating assigned to service-connected PTSD.  

The Board finds that an effective date earlier than January 10, 2002, for the assignment of the 70 percent rating for PTSD is not warranted.  Although he had some suicidal ideation prior to this date, he did not manifest psychotic symptomatology, but had symptoms more akin to the criteria in the 30 percent evaluation, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss. The August 2001 and December 2001 evidence shows symptoms almost completely in line with the 20 percent criteria. A higher evaluation is not warranted as there is no indication of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-, and long-, term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, or symptoms of equivalent severity, frequency or duration. His symptoms were depressed mood, trouble sleeping, nightmares, suicidal thoughts without clear plans, normal thought processes, content, long term memory, impulse control, and full orientation. The examiner determined the severity of his symptoms to be moderate. Overall, the Board finds that the evidence prior to January 10, 2002, does not support a rating greater than the assigned 30 percent; thus, it was not factually ascertainable that an increased evaluation was warranted for this period.

Accordingly, an effective date of January 10, 2002, but no earlier, is warranted for the assignment of a 70 percent rating for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.130.  

TDIU

The Veteran seeks an effective date earlier than May 19, 2008, for the award of TDIU.  Specifically, he maintains that he is entitled to an effective date of March 29, 2007.  See June 2012 statement from the Veteran.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extra-schedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran has reported that he has been unable to work due to his service-connected disabilities since September 2004.  See June 2005 TDIU applications  The Veteran's initial formal application for TDIU was ultimately denied in an August 2005 rating decision, as he did not meet the scheduler criteria for a TDIU and the evidence of record did not show that he was precluded from obtaining maintaining substantially gainful employment due to service-connected disabilities.  The Veteran did not appeal this decision. 

The Veteran filed another claim for TDIU in March 2007.  This claim was denied in a May 2008 rating decision, again because he did not meet the scheduler criteria for a TDIU and the evidence of record did not show that he was precluded from obtaining maintaining substantially gainful employment due to service-connected disabilities.  The Veteran did not appeal this decision.  

A claim for TDIU was next raised when the Veteran submitted a private Vocational Assessment in June 2010.  A February 2012 Board decision ultimately granted TDIU, effective from May 19, 2008, to June 10, 2010, when a total disability rating was awarded for the Veteran's service-connected PTSD, rendering the TDIU award moot.  This Board decision was appealed to the Court, but the appellant then withdrew the appeal. Thus, this decision became final. The RO's implementation of this decision is not a decision on the merits, but merely a ministerial act on the part of the RO. Accordingly, as an initial matter, the Board finds that the Veteran's claim for an earlier effective date for the award of TDIU is not a valid claim as it does not arise from a direct appeal of the assignment of an effective date. See Rudd V. Nicholson, 20 Vet.App. 296, 300 (2006) (holding that freestanding earlier effective date claims are precluded as they would vitiate the rule of finality).

Even if the RO's implementation of the Board's February 2012 decision could be appealed as to the assigned effective date, no earlier effective date would be warranted as there is no earlier pending claim for TDIU before May 19, 2008. The law regarding the finality of decisions determines the operative claim a far as the issue on direct appeal to the Board.  Once an AOJ issues a decision, it is final and binding on all other VA field offices as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  38 C.F.R. § 3.104(a).  Final RO decisions shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 105 and 38 C.F.R. § 3.2600.  Id. 

In general, a final decision of the RO may not thereafter be reopened or allowed.  38 U.S.C.A. § 7105(c).  Previous determinations that are final and binding, including decisions degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Under 38 C.F.R. § 3.105, final decisions that were based on CUE may be revised.  An allegation of CUE in an RO or Board decision is a collateral attack on a final decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  

The Veteran did not appeal the August 2005 and May 2008 rating decisions and they became final based on the evidence of record at the time and not subject to revision in the absence of CUE in the decisions.  38 U.S.C.A. §§ 7105, 5109A; see Rudd, supra.  CUE in the May 2008 or August 2005 rating decisions has not been alleged. There are no other claims, formal or informal, in the record prior to May 19, 2008. 

In reaching the decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claim, such rule is not for application.  38 U.S.C.A. § 5107(b); Gilbert, supra.


SMC

The Veteran seeks an effective date earlier than May 19, 2008, for the award of SMC under the provisions of 38 U.S.C.A. § 1114(s) . 

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The requirements for housebound SMC under 38 U.S.C.A. § 1114(s) are met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the Veteran was granted housebound SMC effective May 19, 2008.  See February 2012 rating decision.  

Here, for the period prior to May 19, 2008, the Veteran's coronary artery disease was assigned a 100 percent total schedular rating from March 29, 2007, through June 30, 2007 (after which date the 100 percent rating ceased to exist).  For the same period, his service-connected PTSD was assigned a 70 percent rating.  Because the Veteran did not have a disability rating of 100 percent prior to this date, he did not meet the criteria for SMC prior to March 29, 2007. Accordingly, an earlier effective date of March 29, 2007, but no earlier, is appropriate.


ORDER

An effective date of January 10, 2002, for the award of a 70 percent rating for PTSD is granted.

An effective date earlier than May 19, 2008, for the award of a TDIU is denied.

Subject to the law and regulations governing payment of VA monetary benefits, SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 29, 2007, through June 30, 2007.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


